      3:17-cv-01426-MBS          Date Filed 05/20/20       Entry Number 156         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Tawanda Marshinda Brown, et al.,          )
On Behalf of Themselves and Others        )
Similarly Situated,                       )             Civil Action No. 3:17-cv-01426-MBS-SVH
                                          )
                           Plaintiffs,    )             ORDER AND OPINION
             v.                           )
                                          )
Lexington County, South Carolina, et al., )
                                          )
                           Defendants. )
____________________________________)

          On June 1, 2017, Plaintiffs filed this putative class action against Defendants Lexington

County, South Carolina, et al. ECF No. 1. Plaintiffs allege violations of the Fourth, Sixth, and

Fourteenth Amendments to the United States Constitution because unrepresented individuals are

being detained in the Lexington County Detention Center as a result of their failure to pay

Lexington County Magistrate Court fines and fees. Plaintiffs seek to certify a class of “[a]ll

indigent people who currently owe, or in the future will owe, fines, fees, court costs,

assessments, or restitution in cases handled by Lexington County magistrate courts.” ECF No. 5-

1 at 7.

          On March 11, 2020, Dr. Marie Assa’ad-Faltas (“Dr. Faltas”) filed an emergency motion

to intervene and to be declared a state-wide class representative. ECF No. 144. Dr. Faltas states

that she is “at risk of a 30 day-incarceration in a South Carolina short-term detention facility. . .

.” Id. at 1. Dr. Faltas states that she is at risk of contracting COVID-19 in the facility. Dr. Faltas

alleges she will possibly be subject to a short term of incarceration for violating a City of




                                                   1
     3:17-cv-01426-MBS           Date Filed 05/20/20       Entry Number 156          Page 2 of 4




Columbia, South Carolina ordinance. 1 ECF No. 144-1 at 3. Plaintiffs filed a response in

opposition on March 25, 2020. ECF No. 146. Dr. Faltas replied to Plaintiffs’ response on April 1,

2020. ECF No. 149 at 1. Defendants also filed a response in opposition on April 15, 2020. ECF

No. 152. Dr. Faltas filed reply to Defendants’ response on April 24, 2020. ECF No. 154.

        Rule 24(a) of the Federal Rules of Civil Procedure, which governs intervention as a

matter of right, provides that the court must allow an individual to intervene who is “given an

unconditional right to intervene by a federal statute . . . or claims an interest relating to the

property or transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant's ability to protect its interest,

unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a). To show that he

or she has an interest in the litigation, a party seeking to intervene “must meet all four of the

following requirements: (1) the application to intervene must be timely; (2) the applicant must

have an interest in the subject matter of the underlying action; (3) the denial of the motion to

intervene would impair or impede the applicant’s ability to protect its interest; and (4) the

applicant’s interest is not adequately represented by the existing parties to the litigation.”

Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999). Rule 24(b), which governs

permissive intervention, provides that an individual may intervene if he or she “is given a

conditional right to intervene by a federal statute . . . or has a claim or defense that shares with

the main action a common question of law or fact.” Fed. R. Civ. P. 24(b).

        Regarding Rule 24(a), Dr. Faltas has not shown that she has an interest in the subject

matter of the litigation, that the denial of her motion to intervene would impair or impede her




1
 Dr. Faltas was charged with violating a City of Columbia ordinance for allegedly failing to
clean her property. ECF Nos. 144-1 at 3, 149 at 1.
                                                   2
     3:17-cv-01426-MBS           Date Filed 05/20/20        Entry Number 156       Page 3 of 4




ability to protect her interests, and that her interests are not adequately represented by the class

members. Dr. Faltas does not have an interest in the matter because the putative class Plaintiffs

only bring allegations regarding the Lexington County Magistrate Court system. As Plaintiffs

assert, Dr. Faltas only alleges that she might one day get arrested in Lexington County, not that

she is currently facing the possibility of being incarcerated in the Lexington County Detention

Center. ECF No. 146 at 2. Furthermore, in her reply to Plaintiffs’ response to her motion, Dr.

Faltas states that the proposed class cannot protect her interests. ECF No. 149 at 2 (“the current

plaintiffs cannot protect Dr. Assa’ad-Faltas’ interests . . . .).

        Regarding Rule 24(b), Dr. Faltas has not cited a federal statute that gives her a right to

intervene, nor has she shown that her claim presents a common question of law or fact. As

Plaintiffs further assert, it does not appear that Dr. Faltas currently owes or will in the future owe

any fines or fees in connection to her case, unlike the proposed class Plaintiffs, who are indigent

and presently or will in the future owe fines and fees. ECF No. 146 at 5. Dr. Faltas states that she

paid her fines, albeit with a “high interest credit card.” ECF No. 149 at 1. Dr. Faltas then

received post-conviction relief, and her fines were reimbursed to her. Id. (“[A] fine and a bond

totaling $970.00 [] were refunded to [Dr. Faltas] on 5 April 2019 without any interest upon her

being granted PCR . . . .”). Dr. Faltas expresses concern that her post-conviction relief may be

overturned and she may be forced to once again pay the fines, which she alleges she cannot pay

at this time. Id. However, Dr. Faltas does not provide evidence beyond speculation to indicate

that her post-conviction relief will be overturned and that she will be required again to pay a fine.

Id. (“[T]hat leaves a realistic possibility should, God forbid, SC’s Supreme Court reverse [Dr.

Faltas’post-conviction relief], that Dr. Assa’ad-Faltas be jailed for 60 days for inability to pay




                                                    3
     3:17-cv-01426-MBS          Date Filed 05/20/20      Entry Number 156         Page 4 of 4




$970.00 anew.”). Such a hypothetical injury is not sufficient to justify intervention. Dr. Faltas

fails to meet all of the Rule 24(a) and (b) requirements for intervention.

       Because Dr. Faltas cannot presently meet the requirements for intervention as set forth in

Rule 24 of the Federal Rules of Civil Procedure, her motion to intervene, ECF No. 144, is

DENIED.

       IT IS SO ORDERED.




                                                      /s/ Margaret B. Seymour
                                                      Margaret B. Seymour
Dated: May 20, 2020                                   Senior United States District Judge
Columbia, South Carolina




                                                 4
